UNITED STATES COURT OF APPEALS
                      FOR THE FIFTH CIRCUIT

                       _____________________

                            No. 95-30882
                          Summary Calendar
                       _____________________

                      MAC SALES INC., ET AL.,

                                                         Plaintiffs,

                      KENNETH P. CHOINA, SR.,

                                                Plaintiff-Appellee,

                              versus

                           JOSEPH MULE,

                                                Plaintiff-Appellant,

                              versus

               E. I. DuPONT de NEMOURS & COMPANY,

                                                          Defendant.

_________________________________________________________________

           Appeal from the United States District Court
               for the Eastern District of Louisiana
                            (89-CV-4571)
_________________________________________________________________

                         February 7, 1996
Before DAVIS, BARKSDALE, and DeMOSS, Circuit Judges.

PER CURIAM:*

     Joseph Mule appeals the denial of his motion for permission to

intervene as of right pursuant to FED. R. CIV. P. 24(a)(2).       We

DISMISS the appeal.




*
     Pursuant to Local Rule 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in Local Rule 47.5.4.
                                        I.

     The denial of intervention as of right is reviewed de novo.

United States v. Franklin Parish School Bd., 47 F.3d 755, 758 (5th

Cir. 1995).     And, an applicant for such intervention pursuant to

Rule 24(a)(2) must satisfy all of the following four requirements:

          (1)     the     applicant      must     file    a   timely

          application; (2) the applicant must claim an

          interest in the subject matter of the action;

          (3) the applicant must show that disposition

          of    the     action   may     impair    or    impede   the

          applicant's ability to protect that interest;

          and (4) the applicant's interest must not be

          adequately represented by existing parties to

          the litigation.


Id. at 756.


     Mule claimed that he was entitled to intervene because,


pursuant to a contract, he owned a one-third interest in the claim


of the plaintiff, Kenneth P. Choina, Sr., against the defendant, E.


I. DuPont de Nemours & Company.              The district court held that,


"[t]o the extent that Mule has a contractual interest in [Choina's]


claim, [Choina's] aggressive prosecution of his claim adequately


protects Mule's interest"; and that Mule's claim against Choina


                                       - 2 -
should be pursued in state court.       We agree.


                                 III.


     We have "only provisional jurisdiction to hear an appeal from


the denial of a motion to intervene as of right".          United States v.


Franklin Parish School Bd., 47 F.3d at 758.           Once we determine


"that the motion to intervene as of right is without merit, the


appropriate   remedy   is   to   dismiss    for     lack     of   appellate


jurisdiction".   Id.   Accordingly, the appeal is


                             DISMISSED.




                                 - 3 -